Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are present in the instant application, all of which are ready for consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by Joseph Jackson (Reg. No. 66273) on 08/11/2022.

AMENDMENTS TO THE CLAIMS
Please find the approved amendments as follows:
(Currently Amended) A system for managing storage of data in composed information handling systems, comprising:
storage for storing storage information; and
a system control processor manager programmed to:
obtain a composition request for a composed information handling system;
identify at least one compute resource set having compute resources specified by the composition request;
identify at least one hardware resource set having hardware resources specified by the composition request, wherein the hardware resources comprise a local device for storing data and a local data processor adapted to service writes using the local device and at least one remote device;
setup storage management services for managing writes of data to the at least one hardware resource set using an at least one control resource set and the at least one compute resource set to obtain logical hardware resources, wherein: 
the local data processor is programmed to preferentially service the writes of the data using the local device rather than the at least one remote device; 
setting up the storage management services comprises:
preparing at least one compute resource of the compute resource set to execute a target agent to perform storage management services based on storage information, wherein the at least one compute resource comprises the local data processor; and
preparing the at least one control resource set to generate and maintain storage information associated with the at least one hardware resource set; 
the target agent is programmed to:
obtain a storage request of data from an application of applications executing on the at least one compute resource set;
in response to obtaining the storage request: 
obtain storage information associated with the at least one hardware resource set;
identify a storage resource of the at least one hardware resource set to service the storage request; and 
write the data to the identified storage resource; and
present the logical hardware resources using the at least one control resource set to the at least one compute resource set as bare metal resources to instantiate a composed information handling system to service the composition request.
(Cancelled) 
(Currently Amended) The system of claim [[2]] 1, wherein performing at least a portion of the storage management services is transparent to at least a portion of applications executing on the at least one compute resource set. 
(Currently Amended) The system of claim [[2]] 1, wherein the storage information specifies storage utilization and storage availability of storages resources of the at least one hardware resource set; wherein the storage resources comprise the local device and the at least one remote device.
(Cancelled) 
(Currently Amended) The system of claim [[5]] 1, wherein the application is associated with the target agent.
(Currently Amended) The system of claim [[5]] 1, wherein the application is associated with an unavailable target agent.
(Currently Amended) The system of claim [[5]] 1, wherein the storage information is obtained from the at least one control resource set.
(Currently Amended) The system of claim [[5]] 1, wherein the at least one control resource set comprises a system control processor.
(Original) The system of claim 9, wherein the system control processor is programmed to:
identify available storage resources of the at least one hardware resource set;
identify storage utilization of the available storage resources; 
generate storage information based on the available storage resources and the storage utilization; and
send the storage information to the target agent.
(Currently Amended) A method for managing storage of data in composed information handling systems, comprising:
obtaining a composition request for a composed information handling system;
identifying at least one compute resource set having compute resources specified by the composition request;
identifying at least one hardware resource set having hardware resources specified by the composition request, wherein the hardware resources comprise a local device for storing data and a local data processor adapted to service writes using the local device and at least one remote device;
setting up storage management services for managing writes of data to the at least one hardware resource set using an at least one control resource set and the at least one compute resource set to obtain logical hardware resources, wherein: 
the local data processor is programmed to preferentially service the writes of the data using the local device rather than the at least one remote device; 
setting up the storage management services comprises:
preparing at least one compute resource of the compute resource set to execute a target agent to perform storage management services based on storage information, wherein the at least one compute resource comprises the local data processor; and
preparing the at least one control resource set to generate and maintain storage information associated with the at least one hardware resource set; 
the target agent is programmed to:
obtain a storage request of data from an application of applications executing on the at least one compute resource set;
in response to obtaining the storage request: 
obtain storage information associated with the at least one hardware resource set;
identify a storage resource of the at least one hardware resource set to service the storage request; and 
write the data to the identified storage resource; and
presenting the logical hardware resources using the at least one control resource set to the at least one compute resource set as bare metal resources to instantiate a composed information handling system to service the composition request.
(Cancelled) 
(Currently Amended) The method of claim [[12]] 11, wherein performing at least a portion of the storage management services is transparent to at least a portion of applications executing on the at least one compute resource set. 
(Currently Amended) The method of claim [[12]] 11, wherein the storage information specifies storage utilization and storage availability of storages resources of the at least one hardware resource set; wherein the storage resources comprise the local device and the at least one remote device.
(Cancelled) 
(Currently Amended) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing storage of data in composed information handling systems, the method comprising: 
obtaining a composition request for a composed information handling system;
identifying at least one compute resource set having compute resources specified by the composition request;
identifying at least one hardware resource set having hardware resources specified by the composition request, wherein the hardware resources comprise a local device for storing data and a local data processor adapted to service writes using the local device and at least one remote device;
setting up storage management services for managing writes of data to the at least one hardware resource set using an at least one control resource set and the at least one compute resource set to obtain logical hardware resources, wherein: 
the local data processor is programmed to preferentially service the writes of the data using the local device rather than the at least one remote device; 
setting up the storage management services comprises:
preparing at least one compute resource of the compute resource set to execute a target agent to perform storage management services based on storage information, wherein the at least one compute resource comprises the local data processor; and
preparing the at least one control resource set to generate and maintain storage information associated with the at least one hardware resource set; 
the target agent is programmed to:
obtain a storage request of data from an application of applications executing on the at least one compute resource set;
in response to obtaining the storage request: 
obtain storage information associated with the at least one hardware resource set;
identify a storage resource of the at least one hardware resource set to service the storage request; and 
write the data to the identified storage resource; and
presenting the logical hardware resources using the at least one control resource set to the at least one compute resource set as bare metal resources to instantiate a composed information handling system to service the composition request.
(Cancelled) 
(Currently Amended) The non-transitory computer readable medium of claim [[17]] 16, wherein performing at least a portion of the storage management services is transparent to at least a portion of applications executing on the at least one compute resource set. 
(Currently Amended) The non-transitory computer readable medium of claim [[17]] 16, wherein the storage information specifies storage utilization and storage availability of storages resources of the at least one hardware resource set; wherein the storage resources comprise the local device and the at least one remote device.
20.  (Cancelled)

Allowable Subject Matter
Claims 1, 3-4, 6-11, 13-14, 16, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, 16 are directed to one or more system and method for efficiently servicing of storage composition and access requests. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  In particular the limitations pertaining to: setting up the storage management services comprises: preparing at least one compute resource of the compute resource set to execute a target agent to perform storage management services based on storage information, wherein the at least one compute resource comprises the local data processor; and preparing the at least one control resource set to generate and maintain storage information associated with the at least one hardware resource set;  the target agent is programmed to: obtain a storage request of data from an application of applications executing on the at least one compute resource set; in response to obtaining the storage request:  obtain storage information associated with the at least one hardware resource set; identify a storage resource of the at least one hardware resource set to service the storage request; and write the data to the identified storage resource; and presenting the logical hardware resources using the at least one control resource set to the at least one compute resource set as bare metal resources to instantiate a composed information handling system to service the composition request.
	The most relevant prior art found is understood to include: 
Lal et al US PGPUB # 20200218561 teaching: Deploying a hybrid workload domain. An example apparatus includes a resource discoverer to determine whether a first bare metal server is available and a resource allocator to allocate virtual servers for a virtual server pool based on an availability of the virtual servers and, when the first bare metal server is available, allocate the first bare metal server for a bare metal server pool. The example apparatus further includes a hybrid workload domain generator to generate, for display in a user interface, a combination of die virtual server pool and the bare metal server pool and generate a hybrid workload domain used to run a user application based on a user selection in a user interface, the hybrid workload domain including virtual servers from the virtual server pool and bare metal servers from the bare metal server pool.	Grieve US patent # 8751546 teaching: Apparent performance delays in a computer application are reduced by scheduling garbage collection during periods when a user cannot modify program data within the application. Garbage collection may be initiated in response to detecting a user interface event that prevents user modification of program data being processed by the computer application. Systems and methods herein reduce the appearance of performance delays associated with garbage collection.
	Kim US PGPUB # 20190065061 teaching: Providing storage for providing a cloud service. The apparatus includes a data distribution and storage unit for distributing data in order to store the data in integrated storage, including on-premises storage and cloud storage; a backend storage management unit for connecting to the integrated storage in order to store the data and providing information about storage tiering pertaining to the data; a data manipulation unit for providing the integrated storage as virtual data storage regardless of a location at which the data is actually stored; and a storage connection unit for providing a user with an interface for the virtual data storage as a single virtual storage unit.	
Allen US patent # 11134013 teaching:  A multi-cloud bursting service generates cloud agnostic burst templates for bursting workload environments on different clouds, each of the cloud agnostic burst templates defining a stack for a workload environment and tasks for provisioning cloud resources and deploying, on the cloud resources, the workload environment associated with the stack, the stack including applications, libraries, services, data, and/or an operating system. The multi-cloud bursting service can receive, from a local compute environment, a request to burst the workload environment onto a selected cloud and, based on a cloud agnostic burst template identified for the request, provision the cloud resources from the selected cloud and deploy the workload environment on the cloud resources from the selected cloud.
Hamilton US PGPUB # 20190065256 teaching:  Modifying resources for composed systems based on resource models including receiving a workload for execution on a composed system; extracting workload characteristics from the workload; matching the workload characteristics to a resource model, wherein the resource model comprises an initial configuration of compute elements for the composed system and a configuration modification to the initial configuration of the compute elements as the workload executes; composing the composed system using the initial configuration of compute elements described by the resource model, wherein the composed system comprises a subset of compute elements from a resource pool of compute elements; and executing, based on the resource model, the workload using the composed system, including modifying the initial configuration of the compute elements according to the resource model.
Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133


/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133